DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 30, 2020 have been fully considered but they are not persuasive or are moot because the new grounds of rejection do not rely on the references applied in the prior rejection or in the same way for any teaching or matter specifically challenged in the argument.
Applicant amended Claims 1 and 15 by adding the limitations of: “…a build module having a floor to receive successive layers of build material as an object is formed…” and that the height sensor recited in both claims is used to measure relative “vertical” heights of the solidified and unsolidified portions of a layer of build material “above the floor.” No new matter added. 
Applicant’s arguments appear to be on the following grounds:
Applicant argues that the prior art references used, mainly the primary reference, Blackmore (EP 2 832 475) and the secondary reference, Kritchman (WO 2008/120183) do not meet the amended Claims 1 and 15 as indicated above, which state that the height sensor as now claimed are not taught or suggested by the current primary and secondary references.
As to Claim 5, Applicant argues that the vertical movement disclosed by the Kritchman reference does not meet the limitation of a height sensor disposed on a movable carriage as there is no mention of a height sensor.
As to Claim 6, Applicant argues that the primary reference, Blackmore, used in the rejections, while describing an electron beam that is scattered differently by solidified and unsolidified build material, this is used generate a two-dimensional system map and this is not measuring height nor does it teach or suggest multiple sensor units spaced apart the layer of build material to obtain the height measurements. 
As to Claim 7, Applicant states that after review of the portions of Kritchman, there appears to be no mention of a lookup table of any kind let alone one specifying modification to the one or multiple operating parameters based on the determined level of vertical contraction of the layer of build material.

As to Claims 16-17, Applicant argues that it is unreasonable to cite Blackmore with its detectors of electron backscattering as being the same as an optical sensor or an optical pickup.
As to Claims 19 and 20, Applicant argues that Blackmore with its use of backscattering detection is not remotely a teaching or suggestion of the limitation of taking multiple height measurements along a line that crosses both the solidified and unsolidified portions of the layer of build material.
Applicant states that the dependent Claims 2-4 and 8 rejections should be withdrawn for at least the same reason given to the corresponding independent claims and that, because not all the claims limitations are taught or suggested by the prior art,  the mere statement of obviousness or a design choice does not establish prima facie obviousness. Moreover, as no prior art reference of record conveys or suggests this knowledge, this is an indication of hindsight. 
As to the amended Claim 15, Applicant argues similarly to Claim 1, that the electron beam backscattering detector disclosed does not cause Blackmore to teach or suggest the claimed height sensor or controller. Moreover, Applicant argues that the Examiner’s statement that while Blackmore does not explicitly mention the degree of contraction of solidified portion and that a height measurement is involved in that determination, these features are inherent, is unsupported. The citing of the extrinsic evidence reference in the action, Kerekes (US 2002/0104973) only states that a plurality of sensors provides precise Z height measurement accuracy and goes no further. Applicant asserts that the Examiner is proposing to replace the electron beam scattering system of Blackmore with the optical light scattering system of Kerekes, which is insufficient to support a rejection because it changes the operation of Blackmore rendering it unsatisfactory for its intended purpose. This is also impermissible hindsight. 
As to Claim 18, the rejection should be reconsidered for the same reason in favor of Claim 15 above. 
These arguments are not persuasive for the following reasons:
	As to Applicant’s arguments regarding the amended Claims 1 and 15, this necessitates a new grounds of rejection as detailed below.
Regarding the arguments pertaining to Claims 5-7 and 9, Examiner maintains that in response to the argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Moreover, in the case of Claims 5-7 and 9 there are new grounds of rejection necessitated by the amended Claim 1 as detailed below.
In the case of Claims 16-17, Examiner maintains that measuring the intensity of laser backscatter is inherently a form of optical sensing. See RP Photonics Encyclopedia https://www.rp-photonics.com/optical_intensity.html#:~:text=In%20optical%20physics%2C%20the%20intensity,commonly)%20W%2Fcm2 “In optical physics, the intensity I, e.g. of a laser beam at some location, is generally understood to the optical power per unit area, which is transmitted through an imagined surface perpendicular to the propagation direction. The units of the optical intensity (or light intensity) are W/m2 or (more commonly) W/cm2.” Examiner further states that both the limitations of the optical sensor or optical pickup may be construed as an indication of intended use.  The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235.
In regards to the other arguments to the Claim 15 rejection:
a) In response to Applicant's argument that combining the references of Blackmore and Kerekes changes the operation of Blackmore making it incapable of using electron scattering to measure a two-dimensional map of solidified portions to measure height, thereby rendering Blackmore unsatisfactory for its intended purpose, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
b) In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In all cases above, Examiner maintains that this examination is given within the broadest reasonable interpretation consistent with the specification. MPEP § 904.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 7, 9, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackmore (EP 2 832 475) in view of Kerekes (US 2002/0104973).
Regarding Claim 1, Blackmore discloses a 3D printing system (abstract) comprising: a height sensor (Figs. 2, 5 paragraphs [0014] [0030] [0050] geometry of the solid layer; storing data relating the  determined geometry and /or shape/size – where the measurement of layer geometry or size/shape must inherently must include the height as a component of the layer geometry;  backscatter detector – 140)  and  Blackmore further discloses the determination of a level of contraction of the solidified portion of a layer of build material (Fig. 2 paragraph [0051] backscatter detector(s) – 140 in communication with  processor – 600 used to determine the geometry (or shape)); and a controller to: using output from the height sensor (Fig. 3 actual image – 720, solid layer – 320 shape – 700), determine if the determined level of contraction is within an acceptable range (Fig. 3C paragraph [0053] thermal distortion due to shrinkage of selectively melted powder – 500 solid layer – 320); and to modify one or multiple operating parameters of the printing system such that solidified portions of a subsequently processed layer of build material have a level of contraction within an acceptable range (paragraph [0056]). However, while Blackmore teaches that the determined geometry of a solid layer may be compared with the desired geometry of the solid layer (paragraph [0014]), it does not teach a height sensor that specifically measures relative vertical heights of the solidified and unsolidified portions of a build material layer above a floor which receives successive layers of build material as an object is formed. 
In the same field of endeavor, Kerekes teaches a surface scanning system used in selective deposition modeling whereby a surface scanning system actively monitors the height of a layer of a three-dimensional object as it is being formed (abstract). Kerekes further teaches a build module having a floor to receive successive layers of build material as an object is formed (Fig. 7 paragraph [0054] the SDM apparatus – 76 has a build platform – 15 for supporting the three-dimensional object – 20 that can be precisely positioned vertically by any conventional actuation means – 17 within the build environment illustrated generally by the numeral – 13). Kerekes also teaches a height sensor (paragraph [0019] detector having sensors which monitor the surface height condition of the object by collecting the scattered light) that is used to measure relative vertical heights of solidified and unsolidified portions of a layer of build material above the floor (Figs. 3, 5, 6 paragraphs [0045] [0047] object – 20; surface scanning system eliminates measurements of sample points – 28 outside of area – 22; As shown in Figs. 5 and 6, the focused scattered light – 60 emitted from the two different surfaces – 48  and 50 contact the focal plane – 62 at different sensor locations – 78 and 80) where 20 is a solidified region and 22 is an unsolidified region .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blackmore to incorporate the teachings of Kerekes whereby a 3D printing system that forms successive layers that  determine an acceptable range of contraction (shrinkage) of the solidified portions of subsequently solidified layers, as taught by Blackmore, to further consider that the relative heights of the solidified and unsolidified portions of a layer of build material would be measured to determine the level of contraction by the measuring of the relative heights of the solidified and unsolidified portions of the layer material, with a build module that has a floor to receive successive layers of build material as an object is formed such that vertical heights of solidified and unsolidified portions above the floor are measured by the height sensor, as disclosed by Kerekes. One with ordinary skill in the art would consider this because height data signals obtained from a height sensor can be processed to establish feedback data that is then utilized to selectively dispense the build material in desired locations on the layer such as in low areas to achieve a desired thickness, and to avoid dispensing material in locations that may have excess (paragraph [0025]).
Regarding Claim 5, the combination of Blackmore and Kerekes disclose all the limitations of Claim 1 and Kerekes further discloses that the height sensor is disposed on a movable carriage to obtain height measurements from different portions of the layer of build material (Fig. 8 paragraph [0051] the laser – 58 and the detector – 56 are movably mounted on the material dispensing trolley – 21. Also, the surface scanning system – 44 could be mounted on a separate trolley system, if desired).
Regarding Claim 6, the combination of Blackmore and Kerekes disclose all the limitations of Claim 1 and Blackmore further discloses that the height sensor comprises multiple sensor units spaced apart across the layer of build material to obtain height measurements from both a solidified portion and an unsolidified portion of the layer of build material (paragraph [0050] backscatter detector(s) – 140). 
Regarding Claim 7, the combination of Blackmore and Kerekes disclose all the limitations of Claim 1 and Kerekes further discloses the controller comprises a lookup table specifying modification to the one or multiple operating parameters (Fig. 3 paragraph [0045] a predetermined Z height value indicated by numeral – 30, is the desired height for the layer being formed and is a value typically associated with the data descriptive of the layer held by a computer controller – 35; see also claim 6: Z spatial coordinate of each height data signal is compared to a predetermined Z height value, and the feedback data is produced corresponding to the height data signals whose Z spatial coordinate value is less than the predetermined Z height value – note: this is indicative of a lookup table whereby an array has predetermined values that are retrieved from memory).
Regarding Claim 9, the combination of Blackmore and Kerekes disclose all the limitations of Claim 1 and Blackmore further discloses that the controller determines for a first layer of build material if the determined level of contraction is within a first acceptable range (paragraph [0037]) and determines for a second layer of build material if the determined level of contraction is within a second acceptable range (Fig. 2, paragraph [0051]).
Regarding Claim 16, the combination of Blackmore and Kerekes disclose all the limitations of Claim 1 and Blackmore further discloses the height sensor comprises an optical sensor (paragraph [0050] the backscatter from the electron beam is measured as to its intensity which is inherently an optical sensor).
Regarding Claim 17, the combination of Blackmore and Kerekes disclose all the limitations of Claim 16 and Blackmore further discloses the height sensor comprises an optical pickup (paragraph [0050] electromagnetic radiation released as a result of the scanning electron beam impinging on the solid layer).
Regarding Claim 18, the combination of Blackmore and Kerekes disclose all the limitations of Claim 1 and Blackmore further discloses the measurement of a level of vertical contraction of the solidified portion of the layer of build material (Fig. 3C paragraph [0053] thermal distortion due to shrinkage of selectively melted powder – 500 solid layer – 320), and while Blackmore discloses determining the geometry or shape of the immediately previously melted and solidified layers, which would inherently include the dimensions of a 3-dimensional solid layer (paragraph [0051]), Kerekes discloses the specific use of a height sensor (paragraph [0019] detector having sensors which monitor the surface height condition of the object by collecting the scattered light).
Regarding Claim 19, the combination of Blackmore and Kerekes disclose all the limitations of Claim 1 and Blackmore further discloses the height sensor is arranged to take multiple height measurements along a line that crosses both the solidified and unsolidified portions of the layer of build material (paragraph [0009]).
Regarding Claim 20, the combination of Blackmore and Kerekes disclose all the limitations of Claim 1 and Blackmore further discloses the height sensor is arranged to take multiple height measurements along multiple lines that cross the layer of build material (paragraph [0051]).
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blackmore (EP 2 832 475) and Kerekes (US 2002/0104973) as applied to Claim 1 above, and further in view of Lai (US 2005/0225007).
Regarding Claim 2, the combination of Blackmore and Kerekes disclose all the  limitations of Claim 1 and Blackmore further discloses that the 3D printing system further comprises an energy source to apply energy to portions of a layer of build material (Fig. 2 paragraphs [0019] [0031] electron beam – 110), and wherein the controller is to modify the amount of energy received by a portion of build material (paragraph [0074])l such that solidified portions of a subsequently processed layer of build material have a level of contraction within an acceptable range (paragraph [0030]). However, Blackmore is silent as to the presence of a coalescing agent deposited on the portion of build material.
In the same field of endeavor, Lai teaches an apparatus for rapid prototyping whereby a computer and printer integrated technology provides that the object slicing algorithm control software  is integrated into the process control firmware, which controls the deposition of a coalescing agent (binder) on the material at a selected position (paragraph [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Blackmore and Kerekes to incorporate the teaching of Lai whereby the 3D printing system of Claim 1 further includes the deposition of a coalescing agent within the portion of build material receiving the applied energy. One with ordinary skill in the art would be motivated to use a coalescing (binding) agent for selective solidification of the material layers (paragraph [0029])).
Regarding Claims 3 and 4, the combination of Blackmore, Kerekes and Lai disclose all the limitations of Claims 2 and 1 respectively, and Blackmore further teaches that the 3D printing system has the controller control the energy source to either: increase the length of time the energy source emits energy (Blackmore, paragraphs {0028] [0078] -  where the electron beam moves rapidly to generate multiple weld pools simultaneously thus inferring increased time]); or to increase the amount of energy emitted by the energy source (Blackmore, paragraph [0074]), while Lai further teaches using a build material distributor to deposit a coalescing agent on portions of a formed layer of build material (Lai, Fig. 8, abstract, paragraph [0002]) and wherein the controller is used to modify the amount of coalescing agent deposited (Lai, Fig. 4, paragraph [0048] small nozzle holes 32 for spraying) such that solidified portions of a subsequently processed layer of build material have a level of contraction within an acceptable range (Lai, paragraphs [0046] [0068] controls contraction).
3.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blackmore (EP 2 832 475) and Kerekes (US 2002/0104973) as applied to Claim 1 above.
Regarding Claim 8, , the combination of Blackmore and Kerekes disclose all the limitations of Claim 1 however, this combination does not particularly disclose that the controller is to control the 3D printing system such that the acceptable range of contraction of a solidified portion of build material is between about 40% and 60% that of unsolidified build material. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to control the 3D printing system at an acceptable range of contraction of a solidified portion of build material between about 40% and 60% of that of unsolidified material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art .One would have been motivated to maintain the range of contraction of the solidified portion of build material to be between 40% and 60% of the unsolidified material for the purpose of ensuring that future versions of the same layer of solidified material conform more closely to the desired geometry (Blackmore, paragraph [0059]).	
4.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackmore (EP 2,832,475) in view of Kerekes (US 2002/0104973)
Regarding Claim 15, Blackmore discloses a 3D printing system (abstract) comprising: a height sensor to measure the height of portions of a formed layer of build material (Fig. 5, abstract); and a controller to: control the height sensor to obtain a height measurement from an unsolidified portion of a layer of build material and a height measurement from a solidified portion of a layer of build material (paragraph [0030]); to determine using the obtained height measurements a degree of contraction of the solidified portion of layer of build material (paragraph [0032]); to determine whether the determined degree of contraction is within an acceptable range (paragraph [0030]); and to modify operation of the 3D printing system, where it is determined that the degree of contraction is not within the acceptable range (paragraph [0033]), such that subsequent solidified portions have a degree of contraction within the acceptable range (paragraph [0033] – last sentence). Nevertheless, Blackmore does not disclose that a build module has a floor to receive successive layer of build material as an object is formed such that vertical heights of solidified and unsolidified portions above the floor are measured by a height sensor nor does it explicitly mention the degree of contraction of solidified portions and that a height measurement is involved in that determination.
In the same field of endeavor, Kerekes teaches a surface scanning system used in selective deposition modeling whereby a surface scanning system actively monitors the height of a layer of a three-dimensional object as it is being formed (abstract). Kerekes further teaches a build module having a floor to receive successive layers of build material as an object is formed (Fig. 7 paragraph [0054] the SDM apparatus – 76 has a build platform – 15 for supporting the three-dimensional object – 20 that can be precisely positioned vertically by any conventional actuation means – 17 within the build environment illustrated generally by the numeral – 13). Kerekes teaches a height sensor (paragraph [0019] detector having sensors which monitor the surface height condition of the object by collecting the scattered light) that is used to measure relative vertical heights of solidified and unsolidified portions of a layer of build material above the floor (Figs. 3, 5, 6 paragraphs [0045] [0047] object – 20; surface scanning system eliminates measurements of sample points – 28 outside of area – 22;  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Blackmore to incorporate the teachings of Kerekes whereby a 3D printing system forms successive layers with a height sensor using output from the sensor determine an acceptable range of contraction of the solidified portions of subsequently solidified layers, as taught by Blackmore, would further incorporate a build module that has a floor to receive successive layers of build material as an object is formed such that vertical heights of solidified and unsolidified portions above the floor are measured by the height sensor, as taught by Kerekes. One with ordinary skill in the art would consider this because height data signals obtained from a height sensor can be processed to establish feedback data that is then utilized to selectively dispense the build material in desired locations on the layer such as in low areas to achieve a desired thickness, and to avoid dispensing material in locations that may have excess (paragraph [0025]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742